        Case 1:15-cv-00142-MAB Document 65              Filed 06/03/21    Page 1 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE



 IMPERIA TRADING INC.,

               Plaintiff,
                                                Before: Mark A. Barnett, Chief Judge
        v.
                                                Court No. 15-00142
 UNITED STATES,

               Defendant.



                                          ORDER

      On consideration of Plaintiff’s Motion to Stay Briefing on Rule 56 Motion Pending

Resolution of Federal Circuit Appeal (“Motion to Stay”), ECF No. 64, and upon

consideration of other papers and proceedings herein, the court is not persuaded that

the outcome of the appeal in Meyer Corp., U.S. v. United States, Court of Appeals

Docket No. 21-1932, will necessarily be determinative in this case. Accordingly, it is

ORDERED that Plaintiff’s Motion to Stay be, and is hereby, DENIED.

      Plaintiff is afforded to June 4, 2021, to file its reply in support of its motion for

summary judgment and responses to Defendant’s cross-motion for summary judgment

and Defendant’s motion to dismiss. Defendant’s replies in support of its cross-motion

for summary judgment and motion to dismiss are due by June 25, 2021. Parties are to
       Case 1:15-cv-00142-MAB Document 65          Filed 06/03/21   Page 2 of 2

Court No. 15-00142                                                             Page 2


abide by these extended deadlines. The court will not grant any further extensions

except upon a showing of extraordinary circumstances or to prevent manifest injustice.


                                                           /s/    Mark A. Barnett
                                                                 Chief Judge

Dated: June 3, 2021
      New York, New York
